           Case 3:18-cv-10123-KAR Document 83 Filed 08/10/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

                                                                  CIVIL ACTION NO. 3:18-cv-10123-KAR

TAMMY CAGLE,                                                  )
    Plaintiff                                                 )
                                                              )
vs.                                                           )
                                                              )
JUDGE THOMAS ESTES AND                                        )
BEHAVIORAL HEALTH NETWORK,                                    )
     Defendants                                               )

                    MEMORANDUM OF LAW IN SUPPORT OF THE
               MOTION FOR SUMMARY JUDGMENT BY THE DEFENDANT,
                             JUDGE THOMAS ESTES

      NOW COMES the defendant, Judge Thomas Estes (hereinafter “Estes”), and hereby submits

this memorandum of law in support of his Motion for Summary Judgment.

                                                     FACTS

      Estes respectfully refers the Court to his Local Rule 56.1 Statement of Material Facts

(“SOF”), which is incorporated herein by reference. 1 Briefly, DMH had contracted with BHN to

provide clinician services to several courts of the Massachusetts Trial Court. Plaintiff was an

employee of BHN and BHN identified her as the court clinician for the newly established

Pittsfield Drug Court.         Plaintiff was supervised by two BHN employees and received all

compensation from BHN. Estes was a justice of the Trial Court, and was assigned to preside as

the judge in the Pittsfield Drug Court.

                                         STANDARD OF REVIEW

      As this Court has stated, “[s]ummary judgment is proper where a movant succeeds in

demonstrating no genuine issue of material fact exists, and that it is entitled to judgment as a


1
  Unless otherwise noted, the exhibits and defined terms referenced herein are those identified in and/or attached to
the SOF.


642108
          Case 3:18-cv-10123-KAR Document 83 Filed 08/10/20 Page 2 of 5
                                                                                        Page 2 of 5


matter of law.” O'Rourke v. Hampshire Council of Gov'ts., 2017 U.S. Dist. LEXIS 46645, at *4-

5 (D. Mass. Mar. 29, 2017) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548,

91 L. Ed. 2d 265 (1986) (quoting Fed. R. Civ. P. 56(c))). “A fact is material if it has the capacity

to ‘sway the outcome of the litigation [under the applicable law],’ Vineberg v. Bissonnette, 548

F.3d 50, 56 (1st Cir. 2008), and presents a genuine issue if it could persuade a reasonable jury to

return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.

Ct. 2505, 91 L. Ed. 2d 202 (1986) (quoting Fed. R. Civ. P. 56(c)).” Id. A movant is entitled to

judgment as a matter of law where the nonmovant “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “In evaluating the facts adduced,

‘[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.’” Id. (quoting Anderson, 477 U.S. at 255 (emphasis added).

                                            ARGUMENT

     Estes moves for summary judgment as to Plaintiff’s sole remaining count against him, which

is a claim for Sex Discrimination/Hostile Work Environment in violation of M.G.L. c. 151B.

(Dkt. Nos. 1, 35). As grounds therefor, Estes states that the law and undisputed facts show that

Estes was not Plaintiff’s employer and therefore he cannot be liable to her.

I.       ESTES CANNOT BE INDIVIDUALLY LIABLE FOR THE CLAIM ALLEGED.

     With the possible exception of Plaintiff’s inadmissible fanciful speculation as to various

parties’ employment status, all testimony and all documents, most importantly Plaintiff’s own

Complaint, confirms that her employer is Behavioral Health Network, Inc.

     Plaintiff has consistently identified BHN as her employer. (SOF at ¶¶ 12-14; Dkt. No. 1 at ¶

3). She was paid by BHN and supervised by BHN’s employees. (SOF at ¶¶ 16, 19-20). BHN

was a vendor/contractor for DMH, and DMH was providing services to the Trial Court. (SOF at


642108
           Case 3:18-cv-10123-KAR Document 83 Filed 08/10/20 Page 3 of 5
                                                                                      Page 3 of 5


¶¶ 4-10). BHN controlled which employees it hired as court clinicians, and the courts to which

they were assigned. (Id.).

      In her Complaint, Plaintiff acknowledged that Estes was not her employer, but was “an

individual who at all relevant times was employed as the First Justice of the Eastern Hampshire

District Court … and as the presiding Judge of the Pittsfield Drug Court,” who was an employee

of the Trial Court. (Dkt. No. 1 at ¶¶ 2, 9, 23-24).

      M.G.L. c. 151B provides, in pertinent part: “[i]t shall be an unlawful practice … [f]or an

employer, by himself or his agent, because of the … sex ... of any individual to refuse to hire or

employ or to bar or to discharge from employment such individual or to discriminate against

such individual in compensation or in terms, conditions or privileges of employment….” M.G.L.

c. 151B, § 4(1). It is also an unlawful practice “[f]or an employer, personally or through its

agents, to sexually harass any employee….” Id. at § 4(16A). Chapter 151B embodies the

Legislature’s intent make an “employer be liable for discrimination committed by those whom it

confers authority.”    College-Town, Div. of Interco, Inc. v. Massachusetts Comm'n Against

Discrimination, 400 Mass. 156, 165-166 (1987).

      Stately simply, because Estes is undisputably not Plaintiff’s employer, he cannot be liable

under M.G.L. c. 151B as alleged.

II.      PLAINTIFF FAILED TO EXHAUST HER ADMINISTRATIVE REMEDIES AS
         TO ESTES.

      “Under Massachusetts law, plaintiffs must first bring their discrimination claims before the

MCAD; otherwise their claims are barred.” Massacani v. Kelly Servs., 2018 U.S. Dist. LEXIS

6660, at *23 (D. Mass. Jan. 16, 2018) (Robertson, M.J.) (quoting Singleton v. Sinclair Broad.

Grp., Inc., 660 F. Supp. 2d 136, 146 (D. Mass. 2009), citing Lattimore v. Polaroid Corp., 99

F.3d 456, 464 (1st Cir. 1996)); see also Eichenholz v. Brink’s Inc., 2017 U.S. Dist. LEXIS



642108
         Case 3:18-cv-10123-KAR Document 83 Filed 08/10/20 Page 4 of 5
                                                                                       Page 4 of 5


70490, at *7 (D. Mass. May 9, 2017) (“Before suing under 151B, a plaintiff must file with the

MCAD “a verified complaint in writing which shall state the name and address of the person,

employer, labor organization or employment agency alleged to have committed the unlawful

practice complained of … which shall set forth the particulars thereof” (quoting M.G.L. c. 151B,

§ 5)). “The purpose of the administrative filing is (1) to provide the MCAD with an opportunity

to investigate and conciliate the claim of discrimination, and (2) to provide notice to the

defendant of potential liability.” Massacani, 2018 U.S. Dist. LEXIS at *23 (quoting Pelletier v.

Town of Somerset, 458 Mass. 504, 514 (Mass. 2010), quoting Cuddyer v. Stop & Shop

Supermarket Co., 434 Mass. 521, 531 (2001)). “The rule in this District … has been that ‘[i]f the

charge put that party’s conduct at issue and if the party was on notice of the charge and had an

opportunity to participate in the MCAD proceeding, then the party appropriately may be named

as a defendant in a later civil complaint alleging a violation of Chapter 151B.” Eichenholz, 2017

U.S. Dist. LEXIS 70490, at *9 (quoting Chatman v. Gentle Dental Center of Waltham, 973 F.

Supp. 228, 234 (D. Mass. 1997)).

    Here, Estes was not named in the Charge filed with the MCAD. (SOF at ¶¶ 23-25). Further,

Plaintiff has not set forth any facts that, other than providing information to the Trial Court, he

had an opportunity to participate in the proceedings.

                                        CONCLUSION

    Wherefore, summary judgment should enter in favor of Estes.




642108
         Case 3:18-cv-10123-KAR Document 83 Filed 08/10/20 Page 5 of 5
                                                                                        Page 5 of 5


                                              Respectfully submitted,

                                              THE DEFENDANT
                                              JUDGE THOMAS ESTES

Dated: August 10, 2020
                                              By /s/ Nancy Frankel Pelletier
                                              Nancy Frankel Pelletier, Esq., BBO No. 544402
                                                  npelletier@robinsondonovan.com
                                                  Direct Fax (413) 452-0342
                                              Jeffrey J. Trapani, Esq., BBO No. 661094
                                                  jjt@robinsondonovan.com
                                                  Direct Fax (413) 452-0389
                                              Robinson Donovan, P.C.
                                              1500 Main Street, Suite 1600
                                              Springfield, Massachusetts 01115
                                              Phone (413) 732-2301


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants** on this 10th day
of August, 2020.

**


                                                     /s/ Nancy Frankel Pelletier
                                                     Nancy Frankel Pelletier




642108
